Citation Nr: 1712706	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-49 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA dependency and indemnity compensation due to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran, who died in February 2008, served on active duty from January 1996 to January 2000. From January 2000 thru August 2006, she had service in the Florida Army National Guard. She was called to active duty from March 2004 to June 2005, during which time she served in Afghanistan. The appellant is her mother. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO. The Board remanded this claim in March 2014 for additional development and adjudicative action.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In April 2012, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision. During that hearing, the appellant raised contentions to the effect that she was entitled to accrued benefits associated with the cause of the Veteran's death. 

In June 2008, the RO granted the appellant's claim of entitlement to burial benefits in the amount of $1575.00. During her April 2012 hearing, she raised contentions to the effect that that amount fell far short of the amount expended to bury the Veteran. Therefore, she contended that additional burial benefits were warranted.

In its March 2014 remand, the Board referred claims for entitlement to accrued benefits (based upon the Veteran's January 2008 claim for service connection) and additional burial benefits. No action has yet been taken with respect to these claims. Neither of those claims has been certified to the Board on appeal nor has either been developed for appellate purposes. Therefore, the Board has no jurisdiction over either claim, and they will not be considered below. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2016). They are again referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the appellant is afforded every possible consideration.

In her January 2017 appellate brief, the appellant argued that the Veteran reported symptoms of vomiting, dizziness, fainting, light headedness, and still feeling tired after sleeping during deployment in her April 2005 post-deployment assessment. The appellant pointed to two articles from the Mayo Clinic and the American Cancer Society in support of her argument that these symptoms during the Veteran's deployment were early signs of gastric cancer. Another medical opinion will assist in adjudicating this claim.



Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who rendered the June 2016 opinion and request an addendum opinion. If the June 2016 VA examiner is not available, send the claims file to another suitably qualified examiner in order to obtain the requested opinion. 

The appellant asserts that the Veteran's fatal gastric cancer is due to her exposure to toxic substances, contaminated food, and harsh sleeping conditions during her tour of duty in Afghanistan. Alternatively, the appellant asserts that the Veteran's gastric cancer symptoms were manifest during her active military service, including during her tour of duty in Afghanistan.

The examiner is asked to render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's fatal gastric carcinoma was manifest during or a result of the Veteran's active military service. 

The examiner is instructed that s/he must discuss the relevance of the Veteran's reported symptoms of vomiting, dizziness, fainting, light headedness, and still feeling tired after sleeping during deployment in her April 2005 post-deployment assessment.

Additionally, the examiner is instructed that s/he must discuss the relevance of the medical articles cited in the appellant's January 2017 appellant brief. Specifically, the article from the Mayo Clinic (http://www.mayoclinic.org/diseases-conditions/stomach-cancer/home/ovc-20202327) and the article from the American Cancer Society (https://old.cancer.org/acs/groups/cid/documents/webcontent/003141-pdf.pdf). 

The examiner is advised that s/he must provide an explanation for any conclusions reached.

2. Then, the AOJ should readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal. A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

